Exhibit 10.13

ARAMARK CORPORATION
AGREEMENT RELATING TO EMPLOYMENT AND
POST-EMPLOYMENT COMPETITION
This Agreement is between the undersigned individual (“Employee”) and ARAMARK
CORPORATION (“ARAMARK”).
RECITALS
WHEREAS, ARAMARK is a leading provider of managed services to business and
industry, private and public institutions, and the general public, in the
following business groups: food and support services and uniform and career
apparel;
WHEREAS, ARAMARK has a proprietary interest in its business and financial plans
and systems, methods of operation and other secret and confidential information,
knowledge and data (“Proprietary Information”) which includes, but is not
limited to, all confidential, proprietary or non-public information, ideas and
concepts; annual and strategic business plans; financial plans, reports and
systems including, profit and loss statements, sales, accounting forms and
procedures and other information regarding costs, pricing and the financial
condition of ARAMARK and its business segments and groups; management
development reviews, including information regarding the capabilities and
experience of ARAMARK employees; intellectual property, including patents,
inventions, discoveries, research and development, compounds, recipes, formulae,
reports, protocols, computer software and databases; information regarding
ARAMARK’s relationships with its clients, customers, and suppliers and
prospective clients, partners, customers and suppliers; policy and procedure
manuals, information regarding materials and documents in any form or medium
(including oral, written, tangible, intangible, or electronic) concerning any of
the above, or any past, current or




--------------------------------------------------------------------------------



future business activities of ARAMARK that is not publicly available;
compensation, recruiting and training, and human resource policies and
procedures; and data compilations, research, reports, structures, compounds,
techniques, methods, processes, know-how;
WHEREAS, all such Proprietary Information is developed at great expense to
ARAMARK and is considered by ARAMARK to be confidential trade secrets;
WHEREAS, Employee, as a senior manager, will have access to ARAMARK’s
Proprietary Information, directly in the course of Employee’s employment, and
indirectly through interaction with and presentations by other ARAMARK senior
managers at the Executive Leadership Institute, Executive Leadership Council
meetings, Presidents’ Council meetings and the like;
WHEREAS, ARAMARK will introduce Employee to ARAMARK clients, customers,
suppliers and others, and will encourage, and provide resources for, Employee to
develop personal relationships with ARAMARK’s clients, customers, suppliers and
others;
WHEREAS, ARAMARK will provide specialized training and skills to Employee in
connection with the performance of Employee’s duties at ARAMARK which training
involves the disclosure by ARAMARK to Employee of Proprietary Information;
WHEREAS, ARAMARK will be vulnerable to unfair post-employment competition by
Employee because Employee will have access to and knowledge of ARAMARK’s
Proprietary Information, will have a personal relationship with ARAMARK’s
clients, customers, suppliers and others, and will generate good will which
Employee acknowledges belongs to ARAMARK;

2
        
        

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of Employee’s employment with ARAMARK, the
opportunity to receive the grant of options to purchase common stock of ARAMARK
Holdings Corporation (“Holdings”), severance and other post-employment benefits
provided for herein (including pursuant to Exhibit A hereto to which Employee
acknowledges he or she is not otherwise entitled), and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Employee agrees to enter into this Agreement with ARAMARK as a
condition of employment pursuant to which ARAMARK will limit Employee’s right to
compete against ARAMARK during and following termination of employment on the
terms set forth in this Agreement. Intending to be legally bound, the parties
agree as follows:
ARTICLE 1. NON-DISCLOSURE AND NON-DISPARAGEMENT: Employee shall not, during or
after termination of employment, directly or indirectly, in any manner utilize
or disclose to any person, firm, corporation, association or other entity,
except where required by law, any Proprietary Information which is not generally
known to the public, or has not otherwise been disclosed or recognized as
standard practice in the industries in which ARAMARK is engaged. Employee shall,
during and after termination of employment, refrain from making any statements
or comments of a defamatory or disparaging nature to any third party regarding
ARAMARK, or any of ARAMARK’s officers, directors, personnel, policies or
products, other than to comply with law.
ARTICLE 2. NON-COMPETITION:
A.
Subject to Article 2. B. below, Employee, during Employee’s period of employment
with ARAMARK, and for a period of two years following the voluntary or
involuntary termination of employment, shall not, without ARAMARK’s written
permission, which


3
        
        

--------------------------------------------------------------------------------



shall be granted or denied in ARAMARK’s sole discretion, directly or indirectly,
associate with (including, but not limited to, association as a sole proprietor,
owner, employer, partner, principal, investor, joint venturer, shareholder,
associate, employee, member, consultant, contractor or otherwise), or acquire or
maintain ownership interest in, any Business which is competitive with that
conducted by or developed for later implementation by ARAMARK at any time during
the term of Employee’s employment, provided, however, if Employee’s employment
is (i) involuntarily terminated by ARAMARK for any reason other than Cause (as
defined herein), or (ii) terminated by Employee for Good Reason (as defined in
Exhibit A) at any time following a Change of Control (as defined in Exhibit A)
occurring after the date of this Agreement, then the term of the non-competition
provision set forth herein will be modified to be one year following such
termination of employment. For purposes of this Agreement, “Business” shall be
defined as a person, corporation, firm, LLC, partnership, joint venture or other
entity. Nothing in the foregoing shall prevent Employee from investing in a
Business that is or becomes publicly traded, if Employee’s ownership is as a
passive investor of less than 1% of the outstanding publicly traded stock of the
Business.
B.
The provision set forth in Article 2.A above, shall apply to the full extent
permitted by law (i) in all fifty states, and (ii) each foreign country,
possession or territory in which ARAMARK may be engaged in, or have plans to
engage in, business (x) during Employee’s period of employment, or (y) in the
case of a termination of employment, as of the effective date of such
termination or at any time during the twenty-four month period prior thereto.


4
        
        

--------------------------------------------------------------------------------



C.
Employee acknowledges that these restrictions are reasonable and necessary to
protect the business interests of ARAMARK, and that enforcement of the
provisions set forth in this Article 2 will not unnecessarily or unreasonably
impair Employee’s ability to obtain other employment following the termination
(voluntary or involuntary) of Employee’s employment with ARAMARK. Further,
Employee acknowledges that the provisions set forth in this Article 2 shall
apply if Employee’s employment is involuntarily terminated by ARAMARK for Cause;
as a result of the elimination of employee’s position; for performance-related
issues; or for any other reason or no reason at all.

ARTICLE 3. NON-SOLICITATION: During the period of Employee’s employment with
ARAMARK and for a period of two years following the termination of Employee’s
employment, regardless of the reason for termination, Employee shall not,
directly or indirectly: (i) induce or encourage any employee of ARAMARK to leave
the employ of ARAMARK, (ii) hire any individual who was an employee of ARAMARK
as of the date of Employee’s termination of employment or within a six month
period prior to such date, or (iii) induce or encourage any customer, client,
supplier or other business relation of ARAMARK to cease or reduce doing business
with ARAMARK or in any way interfere with the relationship between any such
customer, client, supplier or other business relation and ARAMARK.
ARTICLE 4. DISCOVERIES AND WORKS: Employee hereby irrevocably assigns,
transfers, and conveys to ARAMARK to the maximum extent permitted by applicable
law Employee’s right, title and interest now or hereinafter acquired, in and to
all Discoveries and Works (as defined below) created, invented, designed,
developed, improved or contributed to by Employee, either alone or jointly with
others, while employed by ARAMARK and within the scope of Employee’s employment
and/or with the use of ARAMARK’s resources. The terms

5
        
        

--------------------------------------------------------------------------------



“Discoveries and Works” include all works of authorship, inventions,
intellectual property, materials, documents, or other work product (including,
without limitation, Proprietary Information, patents and patent applications,
patentable inventions, research, reports, software, code, databases, systems,
applications, presentations, textual works, graphics and audiovisual materials).
Employee shall have the burden of proving that any materials or works created,
invented, designed, developed, contributed to or improved by Employee that are
implicated by or relevant to employment by ARAMARK are not implicated by this
provision. Employee agrees to (i) keep accurate records and promptly notify,
make full disclosure to, and execute and deliver any documents and to take any
further actions requested by ARAMARK to assist it in validating, effectuating,
maintaining, protecting, enforcing, perfecting, recording, patenting or
registering any of its rights hereunder, and (ii) renounce any and all claims,
including, without limitation, claims of ownership and royalty, with respect to
all Discoveries and Works and all other property owned or licensed by ARAMARK.
Any Discoveries and Works that, within six months after the termination of
Employee’s employment with ARAMARK, are made, disclosed, reduced to a tangible
or written form or description, or are reduced to practice by Employee and which
pertain to the business carried on or products or services being sold or
developed by ARAMARK at the time of such termination shall, as between Employee
and ARAMARK, be presumed to have been made during such employment with ARAMARK.
Employee acknowledges that, to the fullest extent permitted by law, all
Discoveries and Works shall be deemed “works made for hire” under the Copyright
Act of 1976, as amended, 17 U.S.C. Section 101. Employee hereby grants ARAMARK a
perpetual, nonexclusive, royalty-free, worldwide, assignable, sublicensable
license under all rights and intellectual property rights (including patent,
industrial property, copyright, trademark, trade secret, unfair competition and
related laws) in any Works and

6
        
        

--------------------------------------------------------------------------------



Discoveries, for all purposes in connection with ARAMARK’s current and future
business, that Employee has created, invented, designed, developed, improved or
contributed to prior to Employee’s employment with ARAMARK that are relevant to
or implicated by such employment (“Prior Works”). Any Prior Works are disclosed
by Employee in Schedule 1.
ARTICLE 5. REMEDIES: Employee acknowledges that in the event of any violation by
Employee of the provisions set forth in Articles 1, 2, 3 or 4 above, ARAMARK
will sustain serious, irreparable and substantial harm to its business, the
extent of which will be difficult to determine and impossible to fully remedy by
an action at law for money damages. Accordingly, Employee agrees that, in the
event of such violation or threatened violation by Employee, ARAMARK shall be
entitled to an injunction before trial before any court of competent
jurisdiction as a matter of course upon the posting of not more than a nominal
bond, in addition to all such other legal and equitable remedies as may be
available to ARAMARK. If ARAMARK is required to enforce the provisions set forth
in Articles 2 and 3 above by seeking an injunction, Employee agrees that the
relevant time periods set forth in Articles 2 and 3 shall commence with the
entry of the injunction. Employee further agrees that, in the event any of the
provisions of this Agreement are determined by a court of competent jurisdiction
to be invalid, illegal, or for any reason unenforceable as written, such court
shall substitute a valid provision which most closely approximates the intent
and purpose of the invalid provision and which would be enforceable to the
maximum extent permitted by law.
ARTICLE 6. POST-EMPLOYMENT BENEFITS:
A.
If Employee’s employment is terminated by ARAMARK for any reason other than
Cause, Employee shall be entitled to the following post-employment benefits:


7
        
        

--------------------------------------------------------------------------------



1.
Severance Pay: Employee shall receive severance payments equivalent to
Employee’s monthly base salary as of the effective date of termination for the
number of months set forth on the following schedule:



Years of Continuous Service with ARAMARK (or with any of its Predecessor
Corporations or its Parent) Completed from Last Hire Date
Months of Severance Pay
Less than 1
6
1
12
4
15
5 or More
18



Severance payments shall commence with the Employee’s effective date of
termination and shall be made in accordance with ARAMARK’s normal payroll cycle.
The period during which Employee receives severance payments shall be referred
to as the “Severance Pay Period.”
2.    Other Post-Employment Benefits
(a)
Basic Group medical and life insurance coverages shall continue under then
prevailing terms during the Severance Pay Period; provided, however, that if
Employee becomes employed by a new employer during that period, continuing
coverage from ARAMARK will become secondary to any coverage afforded by the new
employer. Employee’s share of the premiums will be deducted from Employee’s
severance payments. Basic Group medical coverage provided during such period
shall be applied against ARAMARK’s obligation to continue group medical coverage


8
        
        

--------------------------------------------------------------------------------



under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”). Upon
termination of basic group medical and life coverages, Employee may convert such
coverages to individual policies to the extent allowable under the terms of the
plans providing such coverages.
(b)
If, at the time of termination, ARAMARK is providing Employee with a leased
vehicle, then ARAMARK will continue to provide the leased vehicle through the
Severance Pay Period under the same terms and conditions as in effect at the
time of the Employee’s termination. At the expiration of the Severance Pay
Period, Employee must return the leased vehicle to ARAMARK unless the Employee
elects to purchase the vehicle in accordance with the Executive Leadership
Council policy then in effect. If Employee is receiving a car allowance at the
time of the Employee’s termination, such car allowance will continue to be paid
through the Severance Pay Period. At the expiration of the Severance Pay Period,
the Employee will cease being paid a car allowance.

(c)
Employee’s eligibility to participate in all other benefit and compensation
plans, including, but not limited to the Management Incentive Bonus, Long Term
Disability, any nonqualified retirement plans, and any stock option or ownership
plans, shall terminate as of the effective date of Employee’s termination unless
provided otherwise under the terms of a particular plan, provided, however, that
participation in plans and programs made available solely to Executive
Leadership Council members, including, but not limited to the Executive
Leadership Council


9
        
        

--------------------------------------------------------------------------------



Medical Plan, shall cease as of the effective date of termination or the date
Employee’s Executive Leadership Council membership ceases, whichever occurs
first. Employee, however, shall have certain rights to continue the Executive
Leadership Council Medical Plan under COBRA.
B.
Termination for “Cause” shall be defined as termination of employment due to:
(i) conviction or plea of guilty or nolo contendere to a felony, (ii)
intentional fraud or dishonesty with respect to ARAMARK that causes material and
demonstrable harm to ARAMARK, (iii) willful and continuous failure to perform
lawfully assigned duties that are consistent with the Employee’s position with
ARAMARK, (iv) willful violation of ARAMARK’s Business Conduct Policy that causes
material harm to ARAMARK or its business reputation, or (v) intentionally
working against the best interests of ARAMARK; in any case of conduct described
in clause (ii)-(v), only if such conduct continues beyond ten business days
after receipt by the Employee from ARAMARK of a written demand to cure such
conduct.

C.
If Employee is terminated by ARAMARK for reasons other than Cause, Employee will
receive the severance payments and other post-employment benefits during the
Severance Pay Period even if Employee commences other employment during such
period provided such employment does not violate the terms of Article 2, and
subject to the provisions of Article 6.F.

D.
Notwithstanding anything else contained in this Article 6 to the contrary,
ARAMARK may choose not to commence (or to discontinue) providing any payment or
benefit unless and until Employee executes and delivers, without revocation, a
release in form reasonably acceptable to ARAMARK, as described in Article 6.F
within 60 days


10
        
        

--------------------------------------------------------------------------------



following Employee’s termination of employment; provided, however, that subject
to receipt of such executed release, ARAMARK shall commence providing such
payments and benefits within 75 days following the date of termination of
Employee’s employment.
E.
In addition to the remedies set forth in Article 5, ARAMARK reserves the right
to terminate all severance payments and other post-employment benefits if
Employee violates the covenants set forth in Articles 1, 2, 3 or 4 above in any
material respect.

F.
Employee’s receipt of severance and other post-employment benefits under this
Agreement is contingent on (i) Employee’s execution of a release in a form
reasonably acceptable to ARAMARK, except that such release shall not include any
claims by Employee to enforce Employee’s rights under, or with respect to, (1)
this Agreement (including the attached Exhibit A), (2) the Certificate of
Incorporation and By-laws of ARAMARK or any parent corporation thereof, (3) any
indemnification agreement between the Employee and any of ARAMARK or any parent
corporation thereof, (4) the Stockholders Agreement dated on or about January
26, 2007 among ARAMARK Holdings Corporation and the holders party thereto (the
“Stockholders Agreement”) and any other agreement referenced therein (including
the Registration Rights and Coordination Committee Agreement entered into by
ARAMARK Holdings Corporation and the holders party thereto), and the ARAMARK
Holdings Corporation 2007 Management Stock Incentive Plan and any award
agreements granted thereunder, or (5) any ARAMARK benefit plan pursuant to its
terms, and (ii) the expiration of the applicable Age Discrimination in
Employment Act revocation period without such release


11
        
        

--------------------------------------------------------------------------------



being revoked by Employee; provided, however, that this Article 6.E no longer
shall apply following a Change of Control (as defined in the attached Exhibit
A).
ARTICLE 7. TERM OF EMPLOYMENT: Employee acknowledges that ARAMARK has the right
to terminate Employee’s employment at any time for any reason whatsoever,
provided, however, that any termination by ARAMARK for reasons other than Cause
shall result in the severance and the post-employment benefits described in
Article 6 above, to become due in accordance with the terms of this Agreement
subject to the conditions set forth in this Agreement. Employee further
acknowledges that the severance payments made and other benefits provided by
ARAMARK are in full satisfaction of any obligations ARAMARK may have resulting
from ARAMARK’s exercise of its right to terminate Employee’s employment, except
for those obligations which are intended to survive termination such as the
payments to be made pursuant to retirement plans, deferred compensation plans,
conversion of insurance, and the plans and other documents and agreements
referred to in Article 6.F above.
ARTICLE 8. MISCELLANEOUS:
A.
As used throughout this Agreement, ARAMARK includes ARAMARK Corporation and its
subsidiaries and affiliates or any corporation, joint venture, or other entity
in which ARAMARK Corporation or its subsidiaries or affiliates has an equity
interest in excess of ten percent (10%).

B.
Notwithstanding anything to the contrary contained herein, Employee shall, after
any termination of employment for Good Reason by Employee or other than for
Cause by ARAMARK, retain all rights to indemnification under applicable law or
any agreement (including, without limitation, the Stockholders Agreement), or
under ARAMARK's or any parent corporation’s Certificate of Incorporation or
By-Laws at a level that is at least


12
        
        

--------------------------------------------------------------------------------



as favorable to the Employee as that currently provided. In addition, the
Company shall maintain Director's and Officer's liability insurance on behalf of
Employee, at the level in effect immediately prior to such date of termination,
for the three-year period following the date of termination, and throughout the
period of any applicable statute of limitations.
C.
In the event that it is reasonably determined by ARAMARK that, as a result of
the deferred compensation tax rules under Section 409A of the Internal Revenue
Code of 1986, as amended (and any related regulations or other pronouncements
thereunder) (“the Deferred Compensation Tax Rules”), any of the payments and
benefits that Employee is entitled to under the terms of this Agreement
(including under Exhibit A) may not be made at the time contemplated by the
terms hereof or thereof, as the case may be, without causing Employee to be
subject to tax under the Deferred Compensation Tax Rules, ARAMARK shall, in lieu
of providing such payment or benefit when otherwise due under this Agreement,
instead provide such payment or benefit on the first day on which such provision
would not result in Employee incurring any tax liability under the Deferred
Compensation Tax Rules; which day, if Employee is a “specified employee” within
the meaning of the Deferred Compensation Tax Rules, shall be the first day
following the six-month period beginning on the date of Employee’s termination
of employment; provided, further, that to the extent that the amount of payments
due under Article 6.A are not subject to the Deferred Compensation Tax Rules by
virtue of the application of Treas. Reg Sec. 1.409A-1(b)(9)(iii)(A), such
payments may be made prior to the expiration of such six-month period. In
addition, in the event that any payments or benefits that ARAMARK would
otherwise be required to provide under this Agreement cannot be provided in the
manner contemplated herein without subjecting Employee to


13
        
        

--------------------------------------------------------------------------------



tax under the Deferred Compensation Tax Rules, ARAMARK shall provide such
intended payments or benefits to Employee in an alternative manner that conveys
an equivalent economic benefit to Employee as soon as practicable as may
otherwise be permitted under the Deferred Compensation Tax Rules. For purposes
of the Deferred Compensation Tax Rules, each payment made under this Agreement
(including, without limitation, each installment payment due under Article 6.A)
shall be designated as a “separate payment” within the meaning of the Deferred
Compensation Tax Rules.
D.
[Intentionally omitted]

E.
In the event of a Change of Control as defined in the attached Exhibit A, the
provisions of Exhibit A shall apply to Employee. Further, pursuant to the
Deferred Compensation Tax Rules, ARAMARK, in its discretion, is permitted to
accelerate the time and form of payments provided under the deferred
compensation arrangement set forth in this Agreement (including Exhibit A),
where the right to the payment arises due to a termination of the arrangement
within the 30 days preceding or the 12 months following a change in control
event (as defined in the Deferred Compensation Tax Rules).

F.
If Employee’s employment with ARAMARK terminates solely by reason of a transfer
of stock or assets of, or a merger or other disposition of, a subsidiary of
ARAMARK (whether direct or indirect), such termination shall not be deemed a
termination of employment by ARAMARK for purposes of this Agreement, provided
that ARAMARK requires the subsequent employer, by agreement, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that ARAMARK would be required to perform it if no such transaction had taken
place. In such case, Employee acknowledges and agrees that ARAMARK may assign
this Agreement and


14
        
        

--------------------------------------------------------------------------------



ARAMARK’s rights hereunder, and particularly Articles 1, 2, 3 and 4, in its sole
discretion and without advance approval by Employee. In such case, Employee
agrees that ARAMARK may assign this Agreement and all references to “ARAMARK”
contained in this Agreement shall thereafter be deemed to refer to the
subsequent employer.
G.
Employee shall not be required to mitigate damages or the amount of any payment
provided for under this Agreement by seeking other employment or otherwise.

H.
This Agreement shall supersede and substitute for any previous post-employment
or severance agreement between Employee and ARAMARK.

I.
In the event any one or more of the provisions of this Agreement shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions of this Agreement shall not be
affected thereby.

J.
The terms of this Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to conflicts of laws principles thereof. For
purposes of any action or proceeding, Employee irrevocably submits to the
non-exclusive jurisdiction of the courts of Pennsylvania and the courts of the
United States of America located in Pennsylvania for the purpose of any judicial
proceeding arising out of or relating to this Agreement, and acknowledges that
the designated fora have a reasonable relation to the Agreement and to the
parties’ relationship with one another. Notwithstanding the provisions of this
Article 8.J, ARAMARK may, in its discretion, bring an action or special
proceeding in any court of competent jurisdiction for the purpose of seeking
temporary or preliminary relief pending resolution of a dispute.


15
        
        

--------------------------------------------------------------------------------



K.
Employee expressly consents to the application of Article 8.J to any judicial
action or proceeding arising out of or relating to this Agreement. ARAMARK shall
have the right to serve legal process upon Employee in any manner permitted by
law. In addition, Employee irrevocably appoints the Executive Vice President,
Human Resources of ARAMARK Corporation (or any successor) as Employee’s agent
for service of legal process in connection with any such action or proceeding
and Employee agrees that service of legal process upon such agent, who shall
promptly advise Employee of any such service of legal process at the address of
Employee then in the records of ARAMARK, shall be deemed in every respect
effective service of legal process upon Employee in any such action or
proceeding.

L.
Employee hereby waives, to the fullest extent permitted by applicable law, any
objection that Employee now or hereafter may have to personal jurisdiction or to
the laying of venue of any action or proceeding brought in any court referenced
in Article 8.J and hereby agrees not to plead or claim the same.

M.
Notwithstanding any other provision of this Agreement, ARAMARK may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Employee hereunder.

N.
Employee and ARAMARK acknowledge that for purposes of Article 6, Employee’s last
hire date with ARAMARK is September 4, 2012.

O.
This Agreement shall be binding upon, inure to the benefit of and be enforceable
by the Company and Employee, and their respective heirs, legal representatives,
successors and assigns. Employee acknowledges and agrees that this Agreement,
including its provisions on post-employment restrictions, is specifically
assignable by ARAMARK.


16
        
        

--------------------------------------------------------------------------------



Employee hereby consents to such future assignment and agrees not to challenge
the validity of such future assignment.
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be signed.
ARAMARK CORPORATION
Date:    December 6, 2012                By:/s/ LYNN B.
MCKEE                                            Lynn B. McKee


Date:    December 3, 2012                By: /s/ STEPHEN R.
REYNOLDS                                        Stephen R. Reynolds

17
        
        

--------------------------------------------------------------------------------



Schedule 1
Prior Works* 

18
        
        

--------------------------------------------------------------------------------



EXHIBIT A
TERMINATION PROTECTION PROVISIONS

THIS is an Exhibit A to, and forms a part of, the ARAMARK Corporation Agreement
Relating to Employment and Post-Employment Competition between Stephen R.
Reynolds (the “Executive”) and ARAMARK Corporation.
1.DEFINED TERMS.
Unless otherwise indicated, capitalized terms used in this Exhibit which are
defined in Schedule A shall have the meanings set forth in Schedule A.
2.
EFFECTIVE DATE; TERM.

This Exhibit shall be effective as of September , 2012 (the “Effective Date) and
shall remain in effect until the later of three years following a Change of
Control and the date that all of the Company’s obligations under this Exhibit
have been satisfied in full.
3.
CHANGE OF CONTROL BENEFITS.

If Executive’s employment with the Company is terminated at any time within the
three years following a Change of Control by the Company without Cause, or by
Executive for Good Reason (the effective date of either such termination
hereafter referred to as the “Termination Date”), Executive shall be entitled to
the payments and benefits provided hereafter in this Section 3 and as set forth
in this Exhibit. If Executive’s employment by the Company is terminated prior to
a Change of Control by the Company (i) at the request of a party (other than the
Company) involved in the Change of Control or (ii) otherwise in connection with
or in anticipation of a Change of Control that subsequently occurs, Executive
shall be entitled to the benefits provided hereafter in this Section 3 and as
set forth in this Exhibit, and Executive’s Termination Date shall be deemed to
have occurred immediately following the Change of Control. Payment of benefits
under this Exhibit shall be in addition to, and not in lieu of, any benefits
payable under the ARAMARK Corporation Agreement Relating to Employment and
Post-Employment Competition of which this Exhibit is a part, except as provided
in Section 3(b) hereof. Notice of termination without Cause or for Good Reason
shall be given in accordance with Section 13, and shall indicate the specific
termination provision hereunder relied upon, the relevant facts and
circumstances and the Termination Date.
A.
Severance Payments. The Company shall pay Executive cash benefits equal to:

(i)
(1)    two times Executive’s Base Salary in effect on the date of the Change of
Control or the Termination Date, whichever is higher; provided that if any
reduction of the Base Salary has occurred, then the Base Salary on either date
shall be as in effect immediately prior to such reduction,


19
        
        

--------------------------------------------------------------------------------



payable in regular installments at such times as would otherwise be the
Company’s usual payroll practice over a period of two years; and
(ii)
(2)    the higher of: (A) two times Executive’s Target Bonus in effect on the
date of the Change of Control or the Termination Date, whichever is greater; or
(B) two times Executive’s most recent actual annual bonus, payable in either
case ratably in regular installments at the same time as payments are made to
Executive under Section 3(a)(1) above; provided that if any reduction of the
Target Bonus has occurred, then the Target Bonus on either date shall be as in
effect immediately prior to such reduction; and

(iii)
(3)    Executive’s Target Bonus (as determined in (2), above) multiplied by a
fraction, the numerator of which shall equal the number of days Executive was
employed by the Company in the Company fiscal year in which the Termination Date
occurs and the denominator of which shall equal 365, payable as a cash lump sum
within forty days after the Termination Date; and

(iv)
(4)    in the case of a termination of employment by Executive for Good Reason,
an amount equal to the severance pay specified in Article 6.A.1. of the attached
Management Committee Agreement (as defined in Section 8 hereof), payable
according to the schedule set forth therein, determined as if Executive’s
employment had been terminated by ARAMARK without Cause on the Termination Date.

B.
Continuation of Benefits. Until the second anniversary of the Termination Date,
the Company shall at its expense provide Executive and Executive’s spouse and
dependents with medical, life insurance and disability coverages at the level
provided to Executive immediately prior to the Change of Control; provided,
however, that if Executive becomes employed by a new employer, continuing
coverage from the Company will become secondary to any coverage afforded by the
new employer. In the event benefits are continued under this Section 3(b), such
continued benefits shall be in lieu of those specified in Article 6.A.2.a of the
attached Management Committee Agreement (as defined in Section 8 hereof).

C.
Payment of Earned But Unpaid Amounts. Within forty days after the Termination
Date, the Company shall pay Executive the Base Salary through the Termination
Date, any Bonus earned but unpaid as of the Termination Date for any previously
completed fiscal year of the Company, to the extent not previously deferred
under a particular deferred compensation plan, and reimbursement for any
unreimbursed expenses properly incurred by Executive in accordance with Company
policies prior to the Termination Date. Executive shall also receive such
employee benefits, if any, to which Executive may be entitled from time to time


20
        
        

--------------------------------------------------------------------------------



under the employee benefit or fringe benefit plans, policies or programs of the
Company, other than any Company severance policy (payments and benefits in this
subsection (c), the “Accrued Benefits”).
D.
Outplacement Counseling. For the two-year period following the Termination Date
(or, if earlier, the date Executive first obtains full-time employment after the
Termination Date), the Company shall reimburse all reasonable expenses incurred
by Executive for professional outplacement services by qualified consultants
selected by Executive, in an amount not to exceed 20% of the Executive’s Base
Salary in effect on the date of the Change of Control or the Termination Date,
whichever is higher. All such reimbursement payments shall be made prior to the
last day of the second calendar year following the calendar year in which the
Termination Date occurs.

E.
Vesting of Other Benefits. Executive shall be entitled to such accelerated
vesting of outstanding equity-based awards or retirement plan benefits as is
specified under the terms of the applicable plans, agreements and arrangements.

4.
MITIGATION.

Executive shall not be required to mitigate damages or the amount of any payment
provided for under this Exhibit by seeking other employment or otherwise, and,
subject to Section 3(b), compensation earned from such employment or otherwise
shall not reduce the amounts otherwise payable under this Exhibit. No amounts
payable under this Exhibit shall be subject to reduction or offset in respect of
any claims which the Company (or any other person or entity) may have against
Executive.
5.
EXCISE TAX CONSEQUENCES.

A.
In the event it shall be determined that any payment, benefit or distribution
(or combination thereof) by the Company, any of its affiliates, or one or more
trusts established by the Company for the benefit of its employees, to or for
the benefit of Executive (whether paid or payable or distributed or
distributable pursuant to the terms of this Exhibit, or otherwise) (a “Payment”)
is subject to the excise tax imposed by Section 4999 of the Code or any interest
or penalties are incurred by Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, hereinafter
collectively referred to as the “Excise Tax”), if the net after‑tax amount of
such Payments, after Executive has paid all taxes due thereon (including,
without limitation, taxes due under Section 4999 of the Code) is less than the
net after-tax amount of all such Payments and benefits otherwise due to
Executive in the aggregate, if such aggregate Payments were reduced to an amount
equal to 2.99 times the Executive’s “base amount” (as defined in
Section 280G(b)(3) of the Code), then the


21
        
        

--------------------------------------------------------------------------------



aggregate amount of the payments and benefits shall be reduced to an amount that
will equal 2.99 times the Executive’s base amount. To the extent such aggregate
parachute payment amounts are required to be so reduced, the parachute payment
amounts due to the Executive (but no non-parachute payment amounts) shall be
reduced in the following order: (i) payments and benefits due under Section 3.a
of this Exhibit shall be reduced (if necessary, to zero) with amounts that are
payable last reduced first; (ii) payments and benefits due in respect of any
equity fully valued (without regard to any discounts for present value) for
purposes of the calculation to be made under Section 280G of the Code for
purposes of this Section 5 (the “280G Calculation”) in reverse order of when
payable; and (iii) payments and benefits due in respect of any options or stock
appreciation rights with regard to Holdings equity securities valued under the
280G Calculation based on time of vesting shall be reduced in an order that is
most beneficial to the Executive.
B.
All determinations required to be made under this Section 5, including whether
and when a cutback is to be made, and the assumptions to be utilized in arriving
at such determination, shall be made by such nationally recognized certified
public accounting firm as may be designated by the Company (the “Accounting
Firm”) which shall provide detailed supporting calculations both to the Company
and Executive within ten business days of the receipt of notice from Executive
that there has been a Payment, or such earlier time as is requested by the
Company.

C.
Notwithstanding anything contained in this Agreement or any other agreement
between the Executive and the Company or any of its subsidiaries to the
contrary, the Executive and the Company shall in good faith attempt to agree on
steps to ensure that no payments to which the Executive would otherwise be
entitled to receive pursuant to this Agreement or any such other agreement will
be “parachute payments” (as defined in Section 280G(b)(2) of the Code).

6.
TERMINATION FOR CAUSE.

Nothing in this Exhibit shall be construed to prevent the Company from
terminating Executive’s employment for Cause. If Executive is terminated for
Cause, the Company shall have no obligation to make any payments under this
Exhibit, except for the Accrued Benefits.
7.
INDEMNIFICATION; DIRECTOR’S AND OFFICER’S LIABILITY INSURANCE.

Executive shall, after the Termination Date, retain all rights to
indemnification under applicable law, any agreements, (including without
limitation, the Stockholders Agreement), or under the Company’s Certificate of
Incorporation or By-Laws, as they may be

22
        
        

--------------------------------------------------------------------------------



amended or restated from time to time. In addition, the Company shall maintain
Director’s and Officer’s liability insurance on behalf of Executive, at the
level in effect immediately prior to the Termination Date, for the three year
period following the Termination Date, and throughout the period of any
applicable statute of limitations.
8.
EXECUTIVE COVENANTS.

This is an Exhibit A to, and forms a part of, an agreement with the Company
relating to employment and post-employment competition (the “Management
Committee Agreement”). This Exhibit shall not diminish in any way Executive’s
rights under the terms of such Management Committee Agreement, except that
Executive’s receipt of benefits under this Exhibit is contingent upon
Executive’s compliance in all material respects with all of the terms and
conditions of the Management Committee Agreement.
9.
COSTS OF PROCEEDINGS.

Each party shall pay its own costs and expenses in connection with any legal
proceeding (including arbitration), relating to the interpretation or
enforcement of any provision of this Exhibit, except that the Company shall pay
such costs and expenses, including attorneys’ fees and disbursements, of
Executive if Executive prevails on a substantial portion of the claims in such
proceeding.
10.
ASSIGNMENT.

Except as otherwise provided herein, this Exhibit shall be binding upon, inure
to the benefit of and be enforceable by the Company and Executive and their
respective heirs, legal representatives, successors and assigns. If the Company
shall be merged into or consolidated with another entity, the provisions of this
Exhibit shall be binding upon and inure to the benefit of the entity surviving
such merger or resulting from such consolidation. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business or assets of the Company,
by agreement, expressly to assume and agree to perform this Exhibit in the same
manner and to the same extent that the Company would be required to perform it
if no such succession had taken place. The provisions of this Section 10 shall
continue to apply to each subsequent employer of Executive hereunder in the
event of any subsequent merger, consolidation or transfer of assets of such
subsequent employer.
11.
WITHHOLDING.

Notwithstanding any other provision of this Exhibit, the Company may, to the
extent required by law, withhold applicable federal, state and local income and
other taxes from any payments due to Executive hereunder.
12.
APPLICABLE LAW.

This Exhibit shall be governed by and construed in accordance with the laws of
the State of Pennsylvania, without regard to conflicts of laws principles
thereof.

23
        
        

--------------------------------------------------------------------------------



13.
NOTICE.

For the purpose of this Exhibit, any notice and all other communication provided
for in this Exhibit shall be in writing and shall be deemed to have been duly
given when delivered by hand or overnight courier or three days after it has
been mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to the respective addresses set forth below, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.
If to the Company:
ARAMARK Corporation
ARAMARK Tower
1101 Market Street
Philadelphia, Pennsylvania 19107
Attention: General Counsel
If to Executive:
To the most recent address of Executive set forth in the personnel records of
the Company.
14.
ENTIRE AGREEMENT; MODIFICATION.

This Exhibit constitutes the entire agreement between the parties and, except as
expressly provided herein or in Article 6.F of the Management Committee
Agreement or in any benefit plan of the Company or of any of its affiliates,
supersedes all other prior agreements expressly concerning the effect of a
Change of Control occurring after the date of this Agreement with respect to the
relationship between the Company and Executive. This Exhibit is not, and nothing
herein shall be deemed to create, a contract of employment between the Company
and Executive. This Exhibit may be changed only by a written agreement executed
by the Company and Executive.
15.
SEVERABILITY.

In the event any one or more of the provisions of this Exhibit shall be or
become invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions shall not be affected thereby.

24
        
        

--------------------------------------------------------------------------------



Schedule A
CERTAIN DEFINITIONS
As used in this Exhibit, and unless the context requires a different meaning,
the following terms, when capitalized, have the meaning indicated:
1.
“ACT” MEANS THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

2.
“AFFILIATE” SHALL HAVE THE MEANING SET FORTH IN THE STOCKHOLDERS AGREEMENT.

3.
“BASE SALARY” MEANS EXECUTIVE’S ANNUAL RATE OF BASE SALARY IN EFFECT ON THE DATE
IN QUESTION.

4.
“BONUS” MEANS THE AMOUNT PAYABLE TO EXECUTIVE UNDER THE COMPANY’S APPLICABLE
ANNUAL BONUS PLAN WITH RESPECT TO A FISCAL YEAR OF THE COMPANY.

5.
“CAUSE” MEANS “CAUSE” AS DEFINED IN THE MANAGEMENT COMMITTEE AGREEMENT OF WHICH
THIS SCHEDULE A FORMS A PART.

6.
“CHANGE OF CONTROL” MEANS THE FIRST TO OCCUR OF ANY OF THE FOLLOWING:

(i)    The acquisition by any individual entity or group, within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act, other than the Investor Groups
and their Affiliates (the “Permitted Holders”), directly or indirectly, of
beneficial ownership of equity securities of the Company representing more than
50% of the voting power of the then-outstanding equity securities of the Company
entitled to vote generally in the election of directors (the “Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following shall not constitute a Change of Control: (A) any acquisition by the
Company or any Sponsor Stockholder, (B) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any
Subsidiary, or (C) any acquisition by any Person pursuant to a transaction which
complies with clauses (A) and (B) of subsection (ii) below; or
(ii)    The consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Company or
the purchase of assets or stock of another entity (a “Business Combination”), in
each case, unless immediately following such Business Combination, (A) all or
substantially all of the beneficial owners of the Company Voting Securities
immediately prior to such Business Combination beneficially own more than 50% of
the then-outstanding combined voting power of the then-outstanding securities
entitled to vote generally in the election of

25
        
        

--------------------------------------------------------------------------------



directors of the entity resulting from such Business Combination in
substantially the same proportion (relative to each other) as their ownership
immediately prior to such Business Combination of the Company Voting Securities,
and (B) no Person (excluding the Permitted Holders) beneficially owns, directly
or indirectly, more than a majority of the combined voting power of the
then-outstanding voting securities of such entity except to the extent that such
ownership of the Company existed prior to the Business Combination; or
(iii)    A majority of the members of the Company’s Board of Directors are
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the current members of the Company’s Board of
Directors before such replacement or is not contemplated by the Stockholders
Agreement as in effect on the date hereof.
Notwithstanding paragraphs (i) through (iii) above, in no event will a Change of
Control be deemed to occur if the Permitted Holders maintain a direct or
indirect Controlling Interest in the Company. A “Controlling Interest” in an
entity shall mean beneficial ownership of more than 50% of the voting power of
the outstanding equity securities of the entity.
7.
“CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.

8.
“COMPANY” MEANS ARAMARK CORPORATION OR ANY OF ITS PARENTS AND ANY SUCCESSOR OR
SUCCESSORS THERETO.

9.
“GOOD REASON” MEANS ANY OF THE FOLLOWING ACTIONS ON OR AFTER A CHANGE OF
CONTROL, WITHOUT EXECUTIVE’S EXPRESS PRIOR WRITTEN APPROVAL, OTHER THAN DUE TO
EXECUTIVE’S PERMANENT DISABILITY OR DEATH:

(a)
any decrease in Base Salary or Target Bonus;



(b)
any decrease in Executive’s pension benefit opportunities or any material
diminution in the aggregate employee benefits, in each case, afforded to the
Executive immediately prior to the Change of Control, but not including any such
decrease or diminution that is inadvertent and that is cured within 30 days
following written notice of such decrease or diminution by Executive to the
Company;



(c)
any diminution in Executive’s title or reporting relationship, or substantial
diminution in duties or responsibilities (other than solely as a result of a
Change of Control in which the Company immediately thereafter is no longer
publicly held); or



(d)
any relocation of Executive’s principal place of business of 35 miles or more,
other than normal travel consistent with past practice.




26
        
        

--------------------------------------------------------------------------------



Executive shall have twelve months from the time Executive first becomes aware
of the existence of Good Reason to resign for Good Reason.


The Executive must provide notice to the Company of the existence of the
condition described above within a period not to exceed 90 days of the initial
existence of the condition, upon the notice of which the Company shall have a
period of 30 days during which it may remedy the condition and not be required
to pay the amount.


10.
“PERMANENT DISABILITY” MEANS “PERMANENT DISABILITY” AS DEFINED IN THE COMPANY’S
LONG-TERM DISABILITY PLAN AS IN EFFECT FROM TIME TO TIME, OR IF THERE SHALL BE
NO PLAN, THE INABILITY OF EXECUTIVE TO PERFORM IN ALL MATERIAL RESPECTS
EXECUTIVE’S DUTIES AND RESPONSIBILITIES TO THE COMPANY OR ANY AFFILIATE FOR A
PERIOD OF SIX (6) CONSECUTIVE MONTHS OR FOR AN AGGREGATE OF NINE (9) MONTHS IN
ANY TWENTY-FOUR (24) CONSECUTIVE MONTH PERIOD BY REASON OF A PHYSICAL OR MENTAL
INCAPACITY.

11.
“PERMITTED HOLDER” SHALL HAVE THE SAME MEANING AS SET FORTH IN THE STOCKHOLDERS
AGREEMENT.

12.
“TARGET BONUS” MEANS THE TARGET BONUS ESTABLISHED FOR EXECUTIVE IN RESPECT OF
ANY GIVEN YEAR, WHETHER EXPRESSED AS A PERCENTAGE OF BASE SALARY OR A DOLLAR
AMOUNT.




27
        
        